Order entered August 6, 2014




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-14-00529-CV

             IN RE THE GOODYEAR TIRE & RUBBER COMPANY, Relator

                   Original Proceeding from the 95th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-12-07666

                                              ORDER
        In accordance with the Court’s opinion of this date, the petition for writ of mandamus is

CONDITIONALLY GRANTED. We ORDER the trial judge, the Honorable Ken Molberg,

Judge of the 95th Judicial District Court to VACATE his April 8, 2014 “Order on Plaintiff’s

Motion for Entry upon Land.” Should the trial judge fail to comply with this order, the writ will

issue. We ORDER the trial judge to file with this Court, within thirty (30) days of the date of

this order, a certified copy of his order issued in compliance with this order. We DENY the

motion of real parties in interest to strike relator’s supplemental mandamus record. We ORDER

that relator recover its costs of this original proceeding from the real parties in interest.




                                                         /s/    ROBERT M. FILLMORE
                                                                JUSTICE